Citation Nr: 0428971	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-34 721	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, on a 
direct basis or as secondary to service-connected diabetes 
mellitus.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1964 to 
March 1968.  In 1967, he served on temporary duty in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted in part service 
connection for diabetes mellitus but denied service 
connection for hypothyroidism with autoimmune thyroiditis, 
and hypertension on both a direct and secondary basis.  A 
Notice of Disagreement was received in April 2003 stating the 
veteran's disagreement with the RO's denial of service 
connection for hypothyroidism with autoimmune thyroiditis and 
hypertension.  A Statement of the Case was issued in August 
2003 on these two issues.  A timely appeal was received in 
October 2003.  The Board notes that although the RO certified 
the issues on appeal to be denial of service connection for 
hypothyroidism with autoimmune thyroiditis and hypertension, 
the veteran dropped his claim for service connection for 
hypothyroidism with autoimmune thyroiditis in his Form 9.  
The Board will therefore only proceed on the issue of service 
connection for hypertension.  The veteran submitted 
additional evidence with his Form 9.  After considering all 
new evidence submitted, the RO issued a Supplemental 
Statement of the Case in April 2004 upholding its previous 
denials.

In reviewing the veteran's VA hospital records, the Board 
notes that he underwent an audiological exam in December 2003 
and was diagnosed to have moderate to severe bilateral high 
frequency hearing loss and tinnitus.  The veteran gave a 
history of unprotected service related aircraft noise 
exposure.  During service, the veteran was a ATFC propeller 
repairman.  The examiner stated that possible causes could be 
noise history, diabetes, hyperlipidemia, hypertension, 
medications and thyroid problems.  The Board recognizes that 
the veteran has not made a formal claim for hearing loss but 
refers this matter to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran served in Vietnam in 1967, and it is presumed 
that he was exposed to herbicides during service.

2.  There is no medical evidence showing the veteran's 
hypertension is related to his military service, to include 
exposure to herbicides.

3.  There is no medical evidence showing the veteran's 
hypertension is related to his service-connected diabetes 
mellitus.


CONCLUSION OF LAW

The veteran did not incur hypertension as a result of his 
military service, including by exposure to herbicides, nor 
was it caused or aggravated by his service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310  (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159(b) and (c) (2004).   

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in January 2003, prior to the 
initial AOJ decision.  Subsequent VCAA notice was sent to the 
veteran in June 2003.

The Pelegrini II Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The above-mentioned letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate his claim.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely 
records, like medical records, employment records, and 
records from other Federal agencies.  The Statement of the 
Case also notified the veteran of the information and 
evidence needed to substantiate the claim. 

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to each letter.  


With respect to the VA's duty to assist, the RO obtained the 
veteran's service personnel and medical records.  VA 
outpatient and VA hospital records are in the file for 
treatment from May 2002 through January 2004.  The veteran 
submitted private treatment records from September 1995 to 
December 1995 and March 2001 to February 2002.  The Board 
notes that although a release was provided to obtain 
treatment records from the veteran's treating physician for 
October 2000 to January 2001, the RO did not make a request 
for such records from the physician.  The Board finds, 
however, that the RO's failure to request said treatment 
records is not a breach of its duty to assist.  The VA's duty 
to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.")  Additional current treatment 
records would do no more than show current diagnosis of and 
treatment for hypertension - a fact well established by the 
evidence already of record.  The veteran has not alleged and 
there is no basis for concluding that the missing private 
treatment records would provide what is needed in this case, 
which is medical evidence of a relationship between the 
hypertension and either the veteran's military service or the 
service-connected diabetes.  The VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The 
veteran was provided VA examination in connection with this 
service connection claim in March 2004.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Factual Background

The veteran had active military service in the U.S. Air Force 
from April 1964 through March 1968.  His DD 214 indicates 
that he was an ACTF propeller repairman.  In February 1967, 
he was assigned to Mactan Isle Airfield in the Philippines.  
Pursuant to a performance report issued in October 1967, the 
veteran was in Vietnam while on temporary duty to a remote 
airstrip.

A review of the veteran's service medical records show that 
he had a blood pressure reading upon entrance in service of 
120/60 and upon separation of 120/78.  The service medical 
records in the file do not reveal any other blood pressure 
readings taken during service.  

Private physician treatment records from September and 
December 1995 indicate the veteran to have a diagnosis of 
hyperglycemia and hypertension among other conditions that 
are not before the Board.  Additional private treatment 
records and VA Medical Center and VA Hospital records 
indicate the veteran has continued to receive medical 
treatment for diabetes mellitus and hypertension. 

III. Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).    

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

The veteran claims that he would not be suffering from 
various diseases, including hypertension, if it were not for 
Agent Orange exposure in Vietnam.  The laws and regulations 
pertaining to Agent Orange exposure provide for a presumption 
of service connection due to exposure to herbicide agents for 
veterans who have one of several diseases and served on 
active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e); see 
also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  A disease 
associated with exposure to certain herbicide agents listed 
in 38 C.F.R. § 3.309(e) will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease 
during the period of service.  No other condition other than 
one listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f). 

The Secretary of Veterans Affairs has formally stated that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted."  See 68 Fed. Reg. 27630-27641 (May 20, 2003).  
Nonetheless, the United States Court of Appeals for the 
Federal Circuit has held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  That is because the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act does not preclude a veteran from establishing 
direct service connection with proof of actual direct 
causation (proof that exposure during service caused the 
disease that appeared years later).  Id.

The first issue is whether the veteran served in the Republic 
of Vietnam.  As indicated above, the veteran's military 
personnel records note the veteran's service in Vietnam while 
on temporary duty to a small airstrip in 1967.  The veteran 
has therefore served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to herbicide 
agents.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Although the veteran is presumed to have been exposed to 
herbicide agents, his claim for service connection for 
hypertension based upon that presumption fails because 
hypertension is not a disease specifically listed in 
38 C.F.R. § 3.309(e).  The Board finds, therefore, that the 
veteran is not entitled to a presumption of service 
connection for hypertension based upon a presumed exposure to 
herbicides.

This determination, however, does not end the Board's review.  
The Board must also review the veteran's claim to determine 
whether service connection can be established on a direct 
basis or a presumptive basis under 38 C.F.R. § 3.307(a)(3) 
and 3.309(a).  See Combee v. Brown, supra.  

The veteran may be entitled to presumptive service connection 
if he can establish that his hypertension manifested itself 
to a degree of 10 percent within one year of his separation 
from service.  See 38 U.S.C.A. §§ 1112, 1131 and 1137; 38 
C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The veteran was 
separated from service in March 1968.  The Board notes that 
the veteran has issued conflicting statements as to when he 
was diagnosed to have hypertension.  For example, on his Form 
9 the veteran indicates that he was diagnosed to have 
hypertension in 1995 at the same time as he was diagnosed to 
have diabetes.  However, in a history given to a VA physician 
in May 2002, the veteran indicated that he had been diabetic 
for the past eight years and hypertensive for "many years" 
and, at his VA examination conducted in March 2004, he stated 
that he was diagnosed with hypertension 12 or 13 years prior 
and had been on blood pressure medication since that time.  
Going back 12 or 13 years from the time of the VA examination 
would place the veteran's diagnosis of hypertension in 1991 
at the earliest.  No medical evidence has been received that 
would indicate an earlier manifestation of the veteran's 
hypertension meaning at least 23 years occurred between the 
veteran's separation from service and his diagnosis of 
hypertension.  The Board finds, therefore, that the veteran 
is not entitled to presumptive service connection because his 
hypertension did not manifest itself to a degree of 10 
percent within one year after his separation from service.

The veteran may also establish service connection for 
hypertension by showing that it was actually incurred in or 
aggravated by his military service.  There is no evidence, 
however, directly linking the veteran's hypertension to his 
military service.  Upon separation from service, his blood 
pressure was 120/78.  No diagnosis of hypertension was made 
during service.  Although treatment records since 1995 show 
that the veteran has been diagnosed to have hypertension, no 
medical opinions have been submitted linking the veteran's 
hypertension to his military service.  A complete review of 
the medical records in the file does not show any reference 
to the etiology of the veteran's hypertension.  The Board 
finds, therefore, that the veteran is not entitled to direct 
service connection for his hypertension because there is no 
medical evidence that the veteran's hypertension is related 
to his military service.

Finally, the veteran contends that his hypertension is 
secondary to his diabetes mellitus.  Service connection may 
be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  In Allen, the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that the term "disability" as used in 38 U.S.C.A. 
§ 1110 "... refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

After a review of all the evidence in the record, the Board 
finds that the evidence fails to raise a reasonable doubt 
that the veteran's hypertension was either caused by or 
aggravated by his service-connected diabetes mellitus.  The 
veteran contends that the medical evidence proves that the 
diagnosis of diabetes mellitus and hypertension were co-
incidental leaving the probability that the hypertension was 
caused by the diabetes.  The Board finds, however, that the 
evidence does not support this contention.  It is unclear 
from various statements made by the veteran and the medical 
evidence received when the veteran was actually diagnosed to 
have hypertension.  The veteran stated in his Form 9 that he 
was diagnosed with both diabetes and hypertension in 
September 1995.  In support of this statement, he submitted 
private treatment records from September 1995 that show a 
diagnosis of diabetes and high blood pressure.  However, he 
reported to the VAMC physician in May 2002 that he was 
diagnosed with diabetes eight years prior and hypertension 
for "many years" and to the VA examiner in March 2004 that 
he was diagnosed with hypertension around 12 to 13 years ago 
and diabetes "around the same time" but did not start 
taking medication for it until six or seven years ago.  
Setting aside the question of when the veteran was actually 
diagnosed with hypertension, the medical evidence clearly 
does not show a link between the veteran's diabetes and his 
hypertension.  The record contains no medical opinions of 
such a linkage.  On the contrary, the VA examiner stated in 
his March 2004 report that he could not relate the veteran's 
hypertension to his diabetes without resorting to speculation 
because both diabetes and hypertension can be found 
separately without the need of the other and the veteran's 
essential hypertension has no known etiology.  The Board 
finds the report of the VA examiner to be the most credible 
evidence as to whether there is a relationship between the 
veteran's diabetes and his hypertension.  

Additionally, in support of his contention, the veteran 
submitted a report from the American Diabetes Association 
that indicates that people with diabetes are more likely to 
have hypertension.  The evidence submitted by the veteran 
from the American Diabetes Association is too general and 
inconclusive to establish the required nexus between the 
veteran's diabetes and his hypertension.  See Sacks v. West, 
11 Vet. App. 314, 317 (1998).  This evidence clearly does not 
apply to this particular veteran, but, rather, is general in 
nature.  Nor does it eliminate the possibility that the 
veteran's hypertension was caused by the existence of 
conditions than his diabetes.  This evidence, on its own, 
cannot establish a nexus between the veteran's diabetes and 
hypertension.  Id.  

The medical evidence also does not show that the veteran's 
hypertension was aggravated by his diabetes mellitus.  The 
veteran also does not contend that it has.

The Board, therefore, finds that the medical evidence does 
not support the veteran's contention that his hypertension 
was caused by or aggravated by his diabetes.  


ORDER

Entitlement to service connection for hypertension is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



